If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


ANDRE MCBROOM and ISIAH SCIMENS,                                     UNPUBLISHED
                                                                     December 29, 2022
               Plaintiffs-Appellees,

v                                                                    No. 360078
                                                                     Wayne Circuit Court
GREEKTOWN CASINO, LLC,                                               LC No. 19-017366-NO

               Defendant-Appellant.


Before: CAVANAGH, P.J., and K. F. KELLY and GARRETT, JJ.

PER CURIAM.

       Plaintiffs Andre McBroom and Isiah Scimens were stabbed by an unknown individual
during a physical altercation on defendant’s property, the Greektown Casino in Detroit. Plaintiffs
brought suit, alleging that the response to the altercation by defendant’s security personnel was
negligent. The trial court denied defendant’s motion for summary disposition in part, finding a
question of fact existed whether defendant breached its duty of care by failing to summon
additional security. Because defendant fulfilled its legal duty as a merchant to respond to the
incident, we reverse the trial court’s denial of summary disposition and remand for further
proceedings.

                                 I. FACTUAL BACKGROUND

         In March 2018, plaintiffs decided to go to Greektown Casino with a small group of people.
Upon arriving, Scimens went to play baccarat. McBroom and most others in the group walked
around the casino and periodically checked in on Scimens. Around 3:30 a.m., Scimens got into
an argument with the baccarat dealer, and defendant’s security services responded. Because of
this altercation, a casino host asked Scimens and his party to leave. The host, along with a security
guard, escorted the group out of the casino into the VIP valet area.

       Near the exit, the group passed two women and someone from Scimens’s party made
comments about the women. Once outside the casino, security footage shows an unknown man,
who was apparently with the two women, confronting Scimens’s party and starting an argument
with someone from the group. After this confrontation began, a security guard approached to place
himself between the two groups. The host and security guard kept trying to keep the groups


                                                -1-
separated, but were ultimately unsuccessful. Soon after, a fight broke out between the two groups
involving at least eight people. The host ran inside the casino while the security guard backed
away from the fight and made a call on his radio. A second security guard arrived about 30 seconds
after the physical altercation began, and the two security guards tried to intervene. During the
fight, the unknown man took out a knife, stabbing Scimens in the face and McBroom in the leg.
Less than one minute after the fight began, police officers arrived at the scene and the parties
dispersed.

        Plaintiffs filed a negligence action against defendant to recover damages for their injuries.
After conducting discovery, defendant moved for summary disposition under MCR 2.116(C)(10).
Defendant argued that its sole duty was to reasonably expedite the arrival of police, and undisputed
evidence established that it discharged this duty. Plaintiffs answered, asserting there were material
factual disputes about whether defendant breached its duty to respond to the altercation. Plaintiffs
contended that defendant breached its duty by allowing a host to escort their group out of the casino
and by failing to call the police when imminent harm arose.

        Following a hearing, the trial court issued an opinion and order granting in part and denying
in part defendant’s motion. The trial court concluded that plaintiffs had one triable negligence
theory on which to proceed:

               The Court finds that only one aspect of Plaintiffs’ claims is sufficient to
       survive Defendant’s motion. Specifically, liability potentially arose while
       Defendant’s personnel was escorting Plaintiffs’ party out of the casino, when
       Defendants [sic] personnel became aware of the altercation between Plaintiffs’
       party and the unknown assailant’s party, and failed to summon additional security
       to be present in the valet area, as this constitutes a breach of Defendant’s duty of
       care, or at least there is a question of fact in this regard. Thus, Defendant is not
       entitled to summary disposition. Defendant is, however, entitled to a ruling that
       Plaintiff cannot recover based on the other breaches identified[1] and to that extent
       the motion is granted.

Defendant moved for reconsideration, which the trial court denied. Defendant then filed an
application for leave to appeal in this Court, and we granted the application to determine whether
the trial court erred by denying in part defendant’s motion for summary disposition.2

                                  II. STANDARD OF REVIEW

       We review a trial court’s decision on a motion for summary disposition, and its
determination that a legal duty exists, de novo. Jeffrey-Moise v Willamsburg Towne Houses



1
  These referenced breaches came from an affidavit of plaintiffs’ security expert, who concluded
that defendant breached its legal duty on five separate grounds. Plaintiffs have not cross-appealed
the trial court’s decision to the extent that it granted summary disposition to defendant.
2
 McBroom v Greektown Casino LLC, unpublished order of the Court of Appeals, entered May 18,
2022 (Docket No. 360078).


                                                -2-
Cooperative, Inc, 336 Mich App 616, 623-624; 971 NW2d 716 (2021). That means we review the
legal issues independently and without deference to the trial court. Wright v Genesee Co, 504
Mich 410, 417; 934 NW2d 805 (2019).

       A motion under MCR 2.116(C)(10) tests the factual support of a plaintiff’s claim.
       Summary disposition is appropriate under MCR 2.116(C)(10) if there is no genuine
       issue regarding any material fact and the moving party is entitled to judgment as a
       matter of law. In reviewing a motion under MCR 2.116(C)(10), this Court
       considers the pleadings, admissions, affidavits, and other relevant documentary
       evidence of record in the light most favorable to the nonmoving party to determine
       whether any genuine issue of material fact exists to warrant a trial. A genuine issue
       of material fact exists when the record, giving the benefit of reasonable doubt to
       the opposing party, leaves open an issue upon which reasonable minds might differ.
       [Zaher v Miotke, 300 Mich App 132, 139-140; 832 NW2d 266 (2013) (quotations
       marks and citations omitted).]

                                         III. ANALYSIS

       Defendant argues that the trial court erred by denying its motion for summary disposition
because defendant did not breach any duty owed to plaintiffs.

        “Generally, to establish a prima facie case of negligence, a plaintiff must establish (1) a
duty owed by the defendant to the plaintiff, (2) breach of that duty by the defendant, (3) damages
suffered by the plaintiff, and (4) that the damages were caused by the defendant’s breach of duty.”
Composto v Albrecht, 328 Mich App 496, 499; 938 NW2d 755 (2019). “Duty is the legal
obligation to conform one’s conduct to a particular standard to avoid subjecting others to an
unreasonable risk of harm.” Id. In a negligence action, the existence of a legal duty is ordinarily
a question of law for the court to decide, so long as no material issues of fact exist. Hoffner v
Lanctoe, 492 Mich 450, 460 n 12; 821 NW2d 88 (2012).

        The seminal case defining a merchant’s duty to respond is MacDonald v PKT, Inc, 464
Mich 322; 628 NW2d 33 (2001). There, our Supreme Court reaffirmed that “a merchant has no
obligation generally to anticipate and prevent criminal acts against its invitees.” Id. at 334. The
MacDonald Court explained the rationale for this rule:

               A premises owner’s duty is limited to responding reasonably to situations
       occurring on the premises because, as a matter of public policy, we should not
       expect invitors to assume that others will disobey the law. A merchant can assume
       that patrons will obey the criminal law. This assumption should continue until a
       specific situation occurs on the premises that would cause a reasonable person to
       recognize a risk of imminent harm to an identifiable invitee. It is only a present
       situation on the premises, not any past incidents, that creates a duty to respond. [Id.
       at 335 (citations omitted).]

Once triggered, a merchant’s duty to respond “requires only that a merchant make reasonable
efforts to contact the police.” Id. at 336. That is, “a merchant is not obligated to do anything more
than reasonably expedite the involvement of the police.” Id. at 338.



                                                -3-
        The trial court, without referencing MacDonald or any caselaw, held that a question of fact
existed as to whether defendant breached its duty of care when its employees “failed to summon
additional security to be present in the valet area.” This conclusion flatly contradicts MacDonald,
464 Mich at 326, which stated that “merchants are not required to provide security personnel or
otherwise resort to self-help in order to deter or quell” criminal acts by patrons. Logically, if a
merchant need not hire any private security, then a merchant cannot breach its duty of care by
failing to summon additional security to come to the scene of an altercation. See Scott v Harper
Recreation, Inc, 444 Mich 441, 452; 506 NW2d 857 (1993) (noting that a lawsuit against a
merchant cannot rest on a theory that voluntarily taken safety measures are “less effective than
they could or should have been”). For this reason, “a plaintiff may not present evidence concerning
the presence or absence of security personnel . . . as a basis for establishing a breach of the
merchant’s duty.” MacDonald, 464 Mich at 338. Thus, as a matter of law, defendant did not
breach its duty of care by having one security guard escort plaintiffs and their party out of the
casino, without calling for additional security to be present in the valet area.3

         The next question, therefore, is whether defendant reasonably expedited the involvement
of the police once defendant’s duty to respond was triggered. Defendant’s duty to respond
triggered when it became apparent that an individual was at risk of imminent harm. See id. at 335.
Viewing the evidence in the light most favorable to plaintiffs, defendant reasonably could have
recognized a risk of imminent harm to plaintiffs once the unknown assailant—according to
Scimens—made threats to their party outside the casino. Surveillance footage established that the
police arrived within about 90 seconds of this verbal confrontation, and less than one minute after
the fight broke out. While it is unclear from the record whether defendant’s security personnel
called the police, activity logs established that police officers were already present at the
Greektown casino, patrolling, at the time of the altercation, and that officers arrived within 90
seconds of a risk of imminent and foreseeable harm to plaintiffs arising. Therefore, even if the
police were not called by defendant’s security guards, officers’ expeditious presence at the scene
fulfilled defendant’s limited legal duty to respond. See MacDonald, 464 Mich at 339 (“Because
[the defendant] already had the police present at the concert, [the defendant] fully discharged its
duty to respond.”); see also Mouzon v Achievable Visions, 308 Mich App 415, 419; 864 NW2d
606 (2014) (“[T]he duty to contact the police has been met if the police are already present at the


3
  Plaintiffs asserted below that defendant’s security guards were licensed private security police
regulated by the Michigan Commission on Law Enforcement Standards (MCOLES), and that the
security guards possessed arrest power under MCL 764.15. While individuals providing physical
security to a casino must obtain an occupational license from the Michigan Gaming Control Board,
see Mich Admin Code, R 432.1333(u), plaintiffs presented no evidence that this occupational
license equals the licensing of private security police agencies under MCL 338.1079. In fact,
defendant’s security does not appear to be a private security police agency regulated by MCOLES.
See Michigan Commission on Law Enforcement Standards, Licensed Private Security Police
Officers, available at 
(accessed December 7, 2022) (listing 14 licensed private security police agencies in Michigan).
Thus, defendant’s only duty was to reasonably expedite police involvement. MacDonald, 464
Mich at 338.



                                               -4-
scene.”). Plaintiffs presented no evidence to create a genuine issue of material fact that defendant
otherwise breached the applicable standard of care.4 Accordingly, by satisfying its legal duty to
respond, defendant is entitled to summary disposition under MCR 2.116(C)(10).5

       We reverse the trial court’s decision denying defendant’s motion for summary disposition
and remand for further proceedings consistent with this opinion. We do not retain jurisdiction.



                                                             /s/ Mark J. Cavanagh
                                                             /s/ Kirsten Frank Kelly
                                                             /s/ Kristina Robinson Garrett




4
  In an untimely brief filed two days before oral argument, plaintiffs argue that their claims of
negligence rest on a separate and distinct common-law concept of duty that was not implicated in
MacDonald. Plaintiffs did not raise this argument in the trial court. “Although an appellee need
not file a cross-appeal to argue alternative reasons to support a judgment, to properly preserve a
claim for appeal, the reasons must have been presented to the lower court.” City of Riverview v
Sibley Limestone, 270 Mich App 627, 633 n 4; 716 NW2d 615 (2006) (citations omitted). Thus,
plaintiffs’ new common-law argument is unpreserved. In any event, we are unpersuaded by
plaintiffs’ attempts to avoid the application of MacDonald to these facts. MacDonald squarely
governs the duty owed by defendant in this case, and there is no genuine issue of material fact that
defendant fulfilled its duty to reasonably expedite police presence.
5
  Alternatively, defendant argues that it is entitled to summary disposition based on a lack of
proximate causation between defendant’s “breach” and plaintiffs’ injuries. Because we have
concluded as a matter of law that defendant did not breach its legal duty, we need not address
defendant’s causation argument.


                                                -5-